CaSe: 1218-mj-02257-DAR DOC #Z l Filed: 11/01/18 l Of -1. Page|D #Z l

AO 91 (Rcv. llfl l) Criminul Complaint

 

UNITED STATES DISTRICT COURT
for the Z‘”'” ‘

iiiu ii‘:i'! -i ""`;' n
‘ l' i : 1
Nonhem Districiorohio ' h ‘“6

 

 

 

United States of America ) l
v. )
) Case No.
Thomas Close ) . 18
> ' WJ 2257
)
)
Defend¢:m!(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of iit/2011 through till/2018 in the county of Rich|and in the
Northern District of Ohio , the defendant(s) violated:
Code Sectz'on O_)j”ense Descrip!i'on
18 U.S.C. 2251(a) & (e) Knowing|y attempt to use, persuade, inducer enticel or coerce a minor to

engage in sexually explicit conduct for the purpose of producing a visual
depiction of such conduct, and the depiction was produced or transmitted
using materials that have been mailed, shipped ortransported in or affecting
interstate or foreign commerce by any means, including by computer.

18 U.S.C. 2252A(a)(2) Knowing|y received any child pornography that has been mailed, shipped or
transported using any means or facility of interstate or foreign commerce or
affected interstate or foreign commerce by any means, including by computer

This criminal complaint is based on these facts:

See the attached affidavit incorporated herein by referencel

if Continued on the attached sheet.
ZC: / a/.L//
w Complainam 's signartire

SA Benjamin Shaw
Prr`nted name and rifle

 

Sworn to before me and signed in my presence.

F'\-`\ ’
Date: Hf iZZOid`/ (/Agj A Z%
7 Jz:dge's stigma e

City and State; C|eveland, Ohio U.S._M_agistrate Judge Davld A. Ruiz

ii Prr`n!ed name and rifle

 

